Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg (4,872,692) in view of Yanus et al. (4,834,403).
Regarding claim 1, Steenburg discloses a seat base comprising a release actuator positionable to engage a stability leg 76 with a seat base of an infant car seat, the release actuator comprising: a locking portion 78 adapted to releasably engage with a free end of the stability leg; and a handle portion 58 connected to the locking portion and movably disposed on the seat base, the locking portion being disengageable from the stability leg via an external force applied to the handle portion.
However, Steenburg fails to disclose a seat base configured to removably couple to an infant car seat. Instead, Yanus et al. disclose a seat base 13, 14, 15 configured to removably couple to an infant car seat 12.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yanus et al. and use a removable infant seat with the invention of Steenburg because it is cost efficient way to carry a child. 
Regarding claim 2, Steenburg further discloses the release actuator further comprises a connection portion 54 disposed between the handle portion and the locking portion, two ends of the connection portion are respectively assembled with the handle portion and the locking portion in a movable manner.
Regarding claim 5, Steenburg discloses the locking portion 78 has a sunken structure adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Regarding claim 7, Steenburg discloses the free end includes a foot surface (see figures 3 and 4) positionable to contact a supporting surface proximate the infant car seat.
Regarding claim 9, Steenburg discloses the foot surface of the stability leg is rotatable into an exposed position when disengaged from the locking position (see figure 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg in view of Yanus et al. as applied to claim 1 above, and further in view of Johnson, Jr. (5,772,279).
Regarding claim 3, Steenburg discloses a second resilient component 80 disposed between the locking portion and the seat base.
However, Steenburg fails to disclose the release actuator further comprises a first resilient
component disposed between the handle portion and the seat base.
Johnson, Jr. discloses the release actuator further comprises a first resilient component 117
disposed between the handle portion 58 and the seat base 50.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention
to use the teaching of Johnson, Jr. and use a first resilient component betweenthe handle and base in the invention of Steenburg for the purpose of allowing the actuator to be still functional in the event
one of spring fails.
Allowable Subject Matter
Claims 4, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636